EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Bosco, Reg # 51,489 on 4/28/2022.

The application has been amended as follows: 
3. (Currently Amended) A power adjustment method, comprising:
obtaining a plurality of noise values, wherein the plurality of noise values comprise: a plurality of power line communication (PLC) noise values corresponding to a plurality of communication sub-carriers, and a background noise value of an air-conditioning unit;
determining a plurality of noise powers corresponding to the plurality of noise values;

determining a minimum power allowed by a communication network where the plurality of communication sub-carriers are located;
determining a plurality of superimposed powers corresponding to frequency points of the plurality of communication sub-carriers according to the minimum power and the plurality of noise powers; 
generating the power adjustment data according to the plurality of superimposed powers; and
adjusting transmission power values of the plurality of communication sub-carriers according to the power adjustment data.
15. (Currently Amended) A power adjustment device, comprising:
	a memory; and 
	a processor coupled to the memory, and configured to run a program, wherein the program when 
obtaining a plurality of noise values, wherein the plurality of noise values comprise: a plurality of power line communication (PLC) noise values corresponding to a plurality of communication sub-carriers, and a background noise value of an air-conditioning unit;
determining a plurality of noise powers corresponding to the plurality of noise values;

determining a minimum power allowed by a communication network where the plurality of communication sub-carriers are located;
determining a plurality of superimposed powers corresponding to frequency points of the plurality of communication sub-carriers according to the minimum power and the plurality of noise powers; 
generating the power adjustment data according to the plurality of superimposed powers; and
adjusting transmission power values of the plurality of communication sub-carriers according to the power adjustment data.
Reasons for Allowance
Claims 2-6, 12, 14-17 allowed.
The following is an examiner’s statement of reasons for allowance:
As claims 3 and 15, the prior arts in the record fails to disclose or make obvious to a method and device comprising determining a minimum power allowed by a communication network where the plurality of communication sub-carriers are located;
determining a plurality of superimposed powers corresponding to frequency points of the plurality of communication sub-carriers according to the minimum power and the plurality of noise powers; generating the power adjustment data according to the plurality of superimposed powers; and adjusting transmission power values of the plurality of communication sub-carriers according to the power adjustment data within a structure of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414